Citation Nr: 0011215	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
postoperative fracture of the left patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  He had additional duty with the Reserves.

The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to an 
evaluation in excess of 20 percent for postoperative fracture 
of the left patella.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in March 1999.

In September 1999 the RO affirmed the denial of entitlement 
to an evaluation in excess of 20 percent for postoperative 
fracture of the left patella.

The case has been returned to the Board for final appellate 
review.


FINDING OF FACT

Postoperative fracture of the left patella is productive of 
not more than severe impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
postoperative fracture of the left patella have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
January 1988 while on active duty for training the veteran 
fell through a cat walk thereby sustaining a fracture of the 
left patella.  He underwent reparative surgery and thereafter 
arthroscopic surgery to alleviate ongoing symptomatology.

VA conducted a medical examination of the veteran in March 
1991.  On examination was seen a nine inch vertical scar 
anteriorly overlying the left patella.        There were also 
punctate scars and swelling about the left knee.  During 
passive range of motion there was clicking and grating 
palpable in the left knee.  Drawer sign and Lachmann sign 
were negative.  There was 1+ lateral instability.  Left knee 
extension was reported as to the full neutral zero position.  
Flexion was to 110 degrees.  

Three inches above the superior tip of the patella 
circumference of the thigh was 17 1/2 inches on the right as 
compared to 15 1/2 inches on the left.  Circumference of the 
calf at a point eight inches below the superior tip of the 
patella was 13 1/2 inches on the right and 13 inches on the 
left.  The examination diagnostic impression was residuals 
following fracture of patella and muscle tear with internal 
derangement of the left knee.  

In April 1991 the RO granted entitlement to service 
connection for status post fracture of the left patella with 
assignment of a 20 percent evaluation.

The veteran submitted a claim for increased compensation 
benefits for his disability of the left knee in October 1996.

VA conducted an orthopedic examination of the veteran in 
December 1996.  The veteran reported he had sustained injury 
to his left knee while unloading when he twisted and fell.  
He underwent surgery at which time part of the patella was 
removed and open reduction and internal fixation were 
performed.  This apparently went on to a nonunion.  One year 
later he underwent additional surgery.  From 1990 to 1993 he 
underwent three arthroscopies to include debridement of the 
knee.  He was also diagnosed with a meniscal tear during this 
period.  

The veteran continued to complain of symptoms of pain and 
swelling, and he had difficulty with activity.  On 
examination there was 1+ palpable left knee effusion.  No 
deformity was present.  There was no lateral or medial 
instability.  There was palpable patellar crepitus with range 
of motion.  There was negative anterior drawer sign and no 
joint line tenderness.  Flexion was to 90 degrees and 
extension was to 5 degrees.  

Radiographic studies of the left knee showed marked 
osteopenia with deformities of the tibia and fibula 
consistent with prior fracture.  There was also evidence of 
patellofemoral narrowing.  The examination diagnosis was 
chondromalacia of the patella with moderate degenerative 
osteoarthritis of the left knee.  A radiologist recorded 
marked osteopenia of the visualized bony structures with 
deformity of the left fibula and tibia from previous 
fracture.  Also recorded was a narrowing of the 
patellofemoral joint space and the knee joint spaces.  It was 
noted that the changes most likely represented posttraumatic 
degenerative joint disease.

On file is a letter dated in July 1997 from the veteran's 
private attending physician.  Dr. GC noted that the veteran 
initially sustained injury to his left knee in 1989 at which 
time he shattered his patella.  At present the veteran had 
continued problems with a moderate amount of pain.  He was 
fairly active but had problems going up stairs and coming 
back down.  He had occasional feeling of locking and giving 
out.  He continued to work on quadriceps to keep them in good 
shape.  His range of motion was noted to be 5-95 degrees.  He 
had moderate osteoarthritis which was confirmed by his 
radiologic examination.  

Dr. GC noted that the veteran had moderate osteoarthritis 
secondary to his initial injury involving the fractured 
patella in 1989.  It was his feeling that the veteran should 
continue at present with conservative treatment which 
included anti-inflammatory, exercise program and long term he 
would require a total knee replacement when the knee became 
more symptomatic and stiffer.

In its September 1997 statement of the case the RO applied 
the diagnostic criteria referable to arthritis in its 
affirmance of the 20 percent evaluation for the service-
connected disability of the left knee.

Associated with the claims file in early 1998 were additional 
treatment reports dated during the 1980's and 1990's 
including references to the left knee.

The veteran presented oral testimony before a Hearing Officer 
at the RO in January 1998.  A transcript of his testimony has 
been associated with the claims file.  He testified as to the 
disabling manifestations of his left knee disability.  He 
reported that he was continuing to see a private physician 
for ongoing left knee symptomatology and was prescribed pain 
medication.  He related that he continued to suffer from ever 
present pain, giving out, swelling, tenderness, and 
instability.  He stated that his walking was adversely 
affected and he may have to resort to crutches and a cane.  
He was self-employed as an electrical designer.  His job 
involved a lot of standing, walking and sitting.  He oversaw 
construction when he designed mainly hospitals schools, 
institutional buildings.  His left knee had caused him to 
miss time from work.

VA conducted an orthopedic examination of the veteran in June 
1998.  The veteran related his clinical history and reported 
that presently he has left knee pain.  He stated that his 
knee gives out and swells.  It was said to be extremely 
painful when he twists or turns the knee.  He had painful 
range of motion.  He complained of atrophy of the thigh.  
Occasionally the pain caused him to fall; his knee would give 
out.  The pain was worse with activities, deep knee bending, 
running, walking or going up and down stairs.  The pain was 
better with Darvocet.  He took two to three Darvocet per day 
and rested.


On examination range of motion was 10 to 90 degrees.  
Crepitus was positive.  The veteran was stable to varus and 
valgus stress.  There was a 14 centimeter scar in the 
midline, evidence of arthroscopic scars.  He had pain with 
range of motion.  He demonstrated antalgic gait with 
ambulation.  He was stable to anterior and posterior drawer.  
There was no pivot on McMurray's.  X-rays showed moderate 
degenerative joint disease of the medial lateral compartments 
and an inferior old partial patellectomy and a previous 
fracture of the tibia and fibula at the junction of the 
middle and proximal third of the tibia.  The examination 
diagnosis was degenerative arthritis of the left knee 
secondary to traumatic injury following left patellar 
fracture.

An independent medical examination of the veteran for VA 
compensation purposes was conducted in June 1998.  The 
examiner recounted the veteran's clinical history.  Currently 
the veteran complained of left knee pain.  He complained of 
swelling, clicking, grinding, popping, and buckling.  The 
pain was sharp and burning, and worse on standing, bending, 
and lifting.  He had had physical therapy.  He stated that he 
required the occasional use of a cane when he had pain.  He 
was currently employed as an electrical engineer.  Following 
his initial left knee injury he lost six months' time from 
work.  The examiner noted he had reviewed the medical records 
and the Board's remand directives.

Pertinent findings obtained on examination show the veteran 
had a longitudinal scar on the left knee.  Crepitus was 
present.  There was bony swelling anteromedially.  There was 
anteromedial and anterolateral joint line tenderness.  There 
was 2+ tenderness of the patellofemoral joint and a positive 
apprehensive test of the patellofemoral joint.  There was no 
instability, incoordination, weakened movement or lack of 
endurance.  Range of motion of the left knee was limited 
mainly by pain.  Drawer and McMurray signs were negative.  
Active and passive range of motion of the left knee was -3 to 
95 degrees with 0 to 140 degrees reported as normal.

Motor strength of the anterior tibialis, extensor hallucis 
longus, posterior tibialis and triceps surae, by examination 
and testing, was grossly normal.  Patellar and Achilles' 
reflexes were 2+.  No clonus was noted.  The toes were 
downgoing.  X-rays were recorded to show moderately decreased 
medial joint space with irregularity of the medial femoral 
condyle.  There was moderate decrease of the lateral joint 
space, with irregularity of the lateral femoral condyle and 
tibial plateau on the lateral aspect.  There was 1+ beaking 
of the tibial spine.  There was posterior osteophyte 
formation of the tibial plateau.  The distal one third of the 
patella was absent.  There was patellofemoral narrowing and 
irregularity of the patella subchondral surface.  There was a 
healed proximal tibia fracture and fibular fracture in 
overall good alignment.  The fracture was extra-articular.  
The examination diagnosis was left knee degenerative joint 
disease, moderate to severe.

With respect to the remand questions, the examiner recorded 
that the veteran showed decreased motion of the left knee due 
to blocking.  In the examiner's opinion, it was not due to 
adhesion, tendon tie-up or contracted scars.  There was mild 
evidence of weakened movement, excess fatigability or 
incoordination.  There was no pain on motion.  There was no 
swelling or instability of station.  There was disturbance of 
locomotion because the veteran had left knee degenerative 
joint disease.  The examiner noted he would be expected to 
have interference with standing and weight bearing.

The examiner noted that the service-connected disability 
involved the left knee only.  It did not involve muscles or 
nerves.  The left knee disability would be expected to cause 
weakened movement on the basis of pain.  It would be expected 
to cause excess fatigability on the basis of pain, limitation 
of motion and incoordination.  These, in the examiner's 
opinion, should be classified as moderate to severe.  This 
was not having any effect on the veteran's current civil 
occupation, but when considering the entire universe of 
possible civilian occupations, it would have a significant 
effect.  He would not be able to engage in any occupations 
that would require significant lifting, standing, stooping, 
bending, climbing, stair climbing, or standing/walking on 
uneven ground.

The examiner reported that pain was not visibly manifested 
upon movement of the joints.  There was slight muscle atrophy 
of the thigh muscles.  There were no significant changes in 
the skin, secondary to disuse.  The examiner did not see any 
other medical or surgical problems that had an impact on the 
functional capacity affected by the veteran's service-
connected disability.  He did not see any overlap.  He noted 
that one might question the presence of the preexisting 
tibial fracture and adequate healing of this fracture would 
not be expected to overlap with his current condition.  The 
examiner did not see any functional impairment created by any 
nonservice-connected problem.  The examiner recorded that the 
veteran was not showing any evidence of subluxation or 
lateral instability.

In its September 1999 affirmance of the 20 percent evaluation 
for the left knee disability, the RO effectively conceded 
that arthritis is part and parcel of the service-connected 
disability.  In this regard, it discussed application of the 
criteria under diagnostic code 5003.

Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities , 
38 C.F.R. Part 4 (1999).  



The percentage ratings contained in the rating schedule 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.10 (1999).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movement of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  




The Court held in Hicks v. Brown, 8 Vet. App. 417 (1999), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and 

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings be assigned to organic diseases 
and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 20 percent for 
postoperative fracture of the left patella is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected left knee disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the March 
1999 remand of the case to the RO for further development and 
adjudicative action, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of his 
claim for an increased evaluation of his left knee 
disability.  He was also afforded the benefit of a 
contemporaneous comprehensive independent orthopedic 
examination of his left knee disability for VA compensation 
purposes.  Overall the evidentiary record contains additional 
reports of VA examinations, extensive service and post 
service medical documentation, and a transcript of a hearing 
conducted at the RO during which the veteran provided oral 
testimony referable to his left knee disability.  It has not 
come to the attention of the Board that additional evidence 
is available material to the veteran's appeal.  For the 
foregoing reasons, the Board finds that no additional 
assistance to the veteran is warranted.

The RO has rated the veteran's status post fracture of the 
left knee by analogy to recurrent subluxation or lateral 
instability of the knee as 20 percent disabling under 
diagnostic code 5257.  The 20 percent evaluation contemplates 
moderate recurrent subluxation or lateral instability of the 
knee.  As the Board noted earlier, the RO has conceded that 
degenerative arthritis is also part and parcel of the 
service-connected left knee disability, and has thereby 
applied diagnostic code 5003 for degenerative arthritis in 
this regard.  The maximum schedular evaluation of 30 percent 
under diagnostic code 5257 requires severe knee disability 
that is manifested by recurrent subluxation or lateral knee 
instability.

The most recent examination of record conducted in June 1999 
was specifically negative for subluxation or lateral 
instability.  Accordingly, the maximum schedular evaluation 
of 30 percent for the appellant's left knee disability under 
diagnostic code 5257 may not be assigned.

Other criteria pertaining to evaluation of disabilities of 
the knee and leg are set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 (1999).  Diagnostic code 5256 
provides a 30 percent evaluation for ankylosis of the knee 
when the ankylosis is at a favorable angle in full extension, 
or in slight flexion between 0 and 10 degrees.  Where there 
is malunion of the tibia or fibula with marked knee or ankle 
disability, diagnostic code 5262 provides a 30 percent 
evaluation.

The current medical evidence of record does not show, and the 
veteran has not otherwise complained of, ankylosis or 
malunion of the tibia and fibula.  As such, the provisions of 
diagnostic codes 5262 and 5256 are not for application and, 
accordingly, an increased rating for the veteran's left knee 
may not be assigned pursuant to these provisions.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(5010) provide that degenerative (traumatic) arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

The normal range of motion of the knee is set out as 0 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II (1999).  The most recent independent 
examination of record also shows that the examiner endorsed 
the foregoing ranges of motion as normal.

Under diagnostic code 5260, when there is limitation of 
flexion of the leg to 25 degrees, a 30 percent evaluation is 
warranted.  Diagnostic code 5261 provides a 30 percent 
evaluation when there is limitation of extension of the leg 
to 20 degrees.  A review of the most recent medical evidence 
shows that on examination in June 1999, range of motion 
showed flexion to 95 degrees and extension to -3 degrees.  
These findings are insufficient to warrant an evaluation in 
excess of 20 percent under diagnostic codes 5003 (5010), 
5260, and 5261.

However, in a recent precedent opinion, the VA General 
Counsel held that where, as here, the medical evidence shows 
that the veteran has arthritis of the knee and where the 
diagnostic code applicable to his disability is not based on 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97.  Specifically, 
the General Counsel stated that "[w]hen a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." Id. at 3.

In this case, the most recent examination in June 1999, shows 
range of motion was noted to be from -3 to 95 degrees.  These 
findings are consistent with the medical evidence of record.  
There must be limitation of flexion to 60 degrees for a 0 
percent evaluation under diagnostic code 5260.  There must be 
limitation of extension to 5 degrees for a 0 percent 
evaluation under diagnostic code 5261.  The veteran does have 
hyperextension of the left knee to -3 degrees, which under 
DeLuca , and 38 C.F.R. § 4.40, constitutes impairment.  

However, there is no corresponding disability evaluation 
assignable for such demonstrated impairment which, under the 
circumstances, may be construed as contemplated in the 
current schedular evaluation of 20 percent.  In any event, as 
the veteran does not meet the criteria for a zero percent 
evaluation under either diagnostic code 5260 or 5261, there 
is no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97.

The Board has also considered the veteran's contentions that 
his right knee disability is manifested by symptoms such as 
chronic pain, swelling, giving out, tenderness, etc.  As 
noted, the Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 38 C.F.R. 4.40, 4.45 
must also be considered.  DeLuca, 8 Vet. App. at 206.

However, the Court more recently held that when a diagnostic 
code is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40, 4.45, with respect to pain, do not apply.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  Nevertheless, because 
the veteran has exhibited limitation of motion and the most 
recent examination noted weakened movement, excess 
fatigability, limitation of motion, and incoordination on the 
basis of pain classified as moderate to severe, the Board has 
considered assigning a higher evaluation.  In view of the 
examiner's classification of the veteran's disability picture 
as moderate to severe, the Board finds that the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59 do provide a basis for a higher 
rating.

The current 20 percent evaluation under diagnostic codes 
5257-5003 is predicated on moderate impairment.  As the Board 
noted above, the examiner opined that the veteran's 
disability picture ranges from moderate to severe.  
Accordingly, the maximum schedular evaluation of 30 percent 
is supported by the evidentiary record based on functional 
loss due to pain classified as reaching the severe level by 
competent medical authority.  For the foregoing reasons, the 
Board concludes that the record supports a grant of 
entitlement to the maximum schedular evaluation of 30 percent 
under diagnostic codes 5257-5003.

Again revisiting the pertinent diagnostic codes applicable to 
the veteran's case, the Board finds that as ankylosis of the 
left knee in flexion between 10 and 20 degrees has not been 
shown by the evidentiary record, a 40 percent evaluation 
under diagnostic code 5256 is not warranted.  Extension of 
the left knee to 30 degrees has not been shown by the 
evidence of record, accordingly a 40 percent evaluation is 
not warranted.  The record is negative for nonunion of the 
left tibia and fibula with loose motion requiring a brace, 
accordingly a 40 percent evaluation under diagnostic code 
5262 is not for application.

It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The veteran 
is rated at the maximum 30 percent evaluation for severe 
disablement under diagnostic code 5257.  Accordingly, 
application of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.

Again returning to the VA General Counsel opinion, see 
VAOPGCPREC 23-97, the reported limitation of flexion and 
extension of the left knee do not meet the criteria for a 
noncompensable evaluation under diagnostic code 5260 or 5261 
respectively.  The veteran does have hyperextension of the 
left knee to -3 degrees, which under DeLuca and 38 C.F.R. 
§ 4.40 does constitute impairment.  However there is no 
corresponding disability evaluation assignable for such 
demonstrated impairment which, under the circumstances, may 
be construed as contemplated in the current maximum schedular 
evaluation of 30 percent for severe disablement.  In any 
event, as the veteran does not meet the criteria for a zero 
percent rating under either diagnostic code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, the medical documentation shows that residual 
scarring from previous left knee surgery has been reported as 
healed with no evidence of poor nourishment with repeated 
ulceration, tenderness and pain on objective demonstration, 
or limitation on function of the knee due to the scarring.  
As such, a separate compensable disability evaluation for the 
veteran's residual scarring is not warranted.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (196), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.

In the veteran's case at hand, the RO has provided and 
discussed the criteria for assignment of an extraschedular 
evaluation in light of the veteran's claim for an increased 
evaluation for his left knee disability.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The veteran is currently gainfully employed and when examined 
most recently in June 1999, his left knee disability was 
determined to have no effect on his current civil occupation.  
Previously, he reported that he had missed some time from 
work.

The Board notes that inpatient care for the left knee 
disability was required in the distant past.  Currently the 
left knee disability does not require frequent inpatient 
care.  

Hence, the Board does not find that the veteran's left knee 
disability has rendered his clinical picture unusual or 
exceptional in nature.  No basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation for the left knee.  The evidentiary 
record does not support a grant of entitlement to an 
evaluation in excess of 30 percent for the left knee 
disability on an extraschedular basis.


ORDER

Entitlement to an increased evaluation of 30 percent for 
postoperative fracture of the left patella is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

